DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 03/29/2022. Claims 16, 18, 29 and 30 were amended. No claims were newly added. Claims 1-15, 21, 31 and 32 are canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be shown or the feature(s) canceled from the claim(s):
Claim 17:  “wherein the side opening defines a longitudinal axis extending between the proximal and distal ends and a transverse axis transverse to the longitudinal axis, and wherein the side opening is symmetric about the transverse axis.” Claim 30 recites a similar limitation not shown in the drawings: “each side opening is symmetric about the respective transverse axis.”
Figs 12A-12C show the embodiment that corresponds to the claimed invention, with a side opening having an arcuate distal portion with diameter “A1” and arcuate proximal portion with diameter “A2”. However, Figs. 12A-12C do not show that the side opening is symmetric about the transverse axis (i.e., axis “T’” shown in Figs. 12A-12C). Rather, the diameters “A1” and “A2” are different, such that the side opening cannot be symmetric about the transverse axis “T’”.
Claim 30: “wherein each side opening is symmetric about the respective transverse axis.”
It is noted that claims 17 and 30 were filed on 11/01/2019, which is after the filing date of the application (10/30/2019); thus, they are not part of the original disclosure. See 37 CFR 1.115(a)(2).  
Claims 20 and 35: the arcuate proximal portion and arcuate distal portions have “substantially equal diameters”. Figs 12A-12C show the embodiment that corresponds to the claimed invention, having an arcuate distal portion with diameter “A1” and arcuate proximal portion with diameter “A2”. However, Figs. 12A-12C disclose that second diameter “A2” is smaller than diameter “A1” (see original specification at para [0071]). 
It is noted that claims 20 and 35 were filed on 11/01/2019, which is after the filing date of the application (10/30/2019); thus, they are not part of the original disclosure. See 37 CFR 1.115(a)(2).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 20, 30 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the new matter is “wherein the side opening defines a longitudinal axis extending between the proximal and distal ends and a transverse axis transverse to the longitudinal axis, and wherein the side opening is symmetric about the transverse axis.” Claim 30 recites a similar limitation, “each side opening is symmetric about the respective transverse axis.”
Figs 12A-12C show the embodiment that corresponds to the claimed invention, with a side opening having an arcuate distal portion with diameter “A1” and arcuate proximal portion with diameter “A2”. However, there is not disclosure that the side opening is symmetric about the transverse axis (i.e., axis “T’” shown in Figs. 12A-12C). Rather, the diameters “A1” and “A2” are different, such that the side opening cannot be symmetric about the transverse axis “T’”.
Claim 30 is similarly rejected for reciting “wherein each side opening is symmetric about the respective transverse axis.”
It is noted that claims 17 and 30 were filed on 11/01/2019, which is after the filing date of the application (10/30/2019); thus, they are not part of the original disclosure. See 37 CFR 1.115(a)(2).  
Regarding claims 20 and 35, the new matter is that the arcuate proximal portion and arcuate distal portions have “substantially equal diameters”. Figs 12A-12C show the embodiment that corresponds to the claimed invention, having an arcuate distal portion with diameter “A1” and arcuate proximal portion with diameter “A2”. However, Figs. 12A-12C disclose that second diameter “A2” is smaller than diameter “A1” (see original specification at para [0071]). Further, the original disclosure is silent to any mention of the two diameters being “substantially equal” as recited in claims 20 and 35. 
It is noted that claims 20 and 35 were filed on 11/01/2019, which is after the filing date of the application (10/30/2019); thus, they are not part of the original disclosure. See 37 CFR 1.115(a)(2).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 29 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “arcuate proximal and distal portions of the side opening intersect” is indefinite for lacking antecedent basis for the side openings comprising arcuate proximal and distal portions of the side opening. Thus, this limitation raises an issue of indefiniteness as to the metes and bounds of the protection to be sought be the claim.



Response to Arguments
Applicant's arguments filed in the Remarks on 03/29/2022 have been fully considered.
Regarding the arguments over the 35 U.S.C. 112(a) rejections (Remarks, pgs. 6-8), Applicant’s argument was considered. However, a new ground of rejection has been made based on the amendment to claims 16 and 29. 
Further, Applicant’s arguments over the 35 U.S.C. 102(b) and 103(a) rejections (Remarks, pgs. 9-11) have been considered in view of the amendments to claims 16 and 29. The arguments are found persuasive, and the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/11/2022